Elliott, J.
The appellant instituted this suit for the purpose of obtaining a divorce from the appellee. A decree granting him a divorce was rendered, but it was also decreed that'he should pay the appellee as alimony the sum of six hundred dollars.
The trial court refused to require the appellee to answer interrogatories propounded to her by the appellant, and of this ruling complaint is made, but, as we think, unsuccessfully. It is true that our late decisions declare that suits for divorce are to be regarded to a very great extent as ordinary civil actions. Evans v. Evans, 105 Ind. 204. But it is also true that these decisions hold that where special provisions are contained in the statute regulating proceedings in divorce cases, they will govern, although different from the rules *198which obtain in ordinary civil actions. Powell v. Powell, 104 Ind. 18. Our judgment is that so far, at least, as coneoerns the method of procuring and presenting evidence, there are such provisions in the statute as make it improper to use .interrogatories to the parties. It is our conclusion that the decision in Barr v. Barr, 31 Ind. 240, governs this case and forbids the employment of interrogatories.
Filed June 25, 1886.
The question as to the amount of alimony is one for the ■decision of the trial court, and it is only where there is an abuse of discretion that this court will revise that decision. "We can not say that there was any abuse of discretion in this instance.
Judgment affirmed.